PER CURIAM.
We previously affirmed in part and reversed in part an order of the trial court denying the appellant’s petition for writ of mandamus. See Campbell v. Florida Parole Commission, 630 So.2d 1210 (Fla. 1st DCA 1994). Thereafter, upon petition for certiora-ri, the United States Supreme Court, — U.S. —, 115 S.Ct. 1819, 131 L.Ed.2d 742 (1995), vacated our judgment and remanded the case to this court for further proceedings not inconsistent with California Department of Corrections v. Morales, — U.S.—, 115 S.Ct. 1597, 131 L.Ed.2d 588 (1995). Having reconsidered our earlier opinion, and finding nothing therein inconsistent with Morales, we hereby reinstate our earlier opinion and decision.
ERVIN and ALLEN, JJ., and SMITH, Senior Judge, concur.